Third District Court of Appeal
                               State of Florida

                        Opinion filed August 10, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D22-1198
                     Lower Tribunal No. F90-45486B
                          ________________


                       Anthony Tyrone Simon,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2)
from the Circuit Court for Miami-Dade County, Ramiro C. Areces, Judge.

     Ana M. Davide, P.A., and Ana M. Davide, for appellant.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and LINDSEY, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.